Citation Nr: 0829075	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to nonservice-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran has been certified as having had recognized 
guerrilla service from May 1942 to November 1945.  He died in 
May 1984.  The appellant claims entitlement to benefits as 
his widow.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.  

The Board notes that the appellant submitted numerous 
additional statements after the statement of the case and 
certification of the appeal to the Board.  However, as these 
statements are redundant of statements already of record, 
waiver of RO consideration of this evidence is not necessary.  
38 C.F.R. § 20.1304(c).   


FINDINGS OF FACT

1.  An April 1999 Board decision denied entitlement to 
nonservice-connected death pension benefits because new and 
material evidence had not been received; the appellate did 
not initiate an appeal from that decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to nonservice-
connected death pension benefits has not been received since 
the April 1999 Board decision.   




CONCLUSIONS OF LAW

1.  The April 1999 Board decision, which denied entitlement 
to nonservice-connected death pension benefits, is final.  38 
U.S.C.A. § 7104 (West 2002).
	
2.  New and material evidence has not been received since the 
April 1999 Board decision denying service connection 
nonservice-connected death pension benefits; and thus, the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in June 2004 and November 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2004, which was prior to the 
August 2004 decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that the November 2004 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in the statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the November 2004 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
the claim on appeal.  Further, the November 2004 notice 
informed the veteran of what constitutes new and material 
evidence.  Moreover, the RO previously denied the appellant's 
claim as there was no evidence to establish that the veteran 
had eligible military service in the United States Armed 
Forces.  The November 2004 letter specifically requested 
evidence to show that the veteran had military service with a 
regular component of the United States Armed Forces.  Thus, 
the requirements set forth in Kent have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel records as well as requests for service 
verification to the National Personnel Records Center.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to nonservice-connected death pension benefits.  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Entitlement to nonservice-connected death pension benefits 
has been denied numerous times by the RO.  More recently, the 
RO again denied the claim in June 1993.  The Board affirmed 
the RO's decision in a February 1996 decision.  In October 
1997, the United States Court of Appeals for Veterans Claims 
("the Court") vacated that Board decision and remanded the 
case to the Board for further consideration in accordance 
with the Court's decision.  In June 1998 the Board remanded 
the case to the RO for further development.  Subsequently, 
the Board again denied the claim in April 1999 because new 
and material evidence to reopen the claim had not been 
received.  The appellant did not initiate an appeal from that 
decision.  Under the circumstances, the April 1999 Board 
decision became final.  38 U.S.C.A. § 7104).  

In order to qualify for the nonservice-connected death 
pension, the appellant must establish that her deceased 
husband had qualifying service.  Controlling statutory law 
provides that only certain military service is considered 
qualifying service for such benefits.  The term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The 
term "veteran of any war" means any veteran who served in the 
active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation and burial allowances, except for those inducted 
between October 6, 1945 and June 30, 1947, inclusive, which 
are included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8(c) and (d), 
3.40.  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d). 

The evidence of record prior to the April 1999, rating 
decision consisted of an August 1947 certificate, which 
showed that based on the veteran's certificate of discharge, 
the VA determined that the veteran served from July 1942 to 
June 1946 in the 8th Military Police Battalion of the 
Philippine Scouts.  Subsequently, in March 1949, in response 
to an RO request, the Department of the Army (DA) reported 
that the veteran enlisted in the Army of the United States 
(AUS) in July 1942 and was considered missing in action from 
July 1942 to November 1945 and was not in casualty status 
from November 1945 to May 1946.  Information received from DA 
in March 1951 showed that the veteran was beleaguered from 
April 1942 to May 1942, missing from May 7, to May 9, 1942, 
and had recognized guerrilla service from May 1942 to July 
1942.

In a September 1951 letter, the DA reported that the veteran 
had AUS status as a result of service with the 14th Infantry 
(PA-AUS) and that no action to revoke such status was 
contemplated.  However, in November 1953, information was 
received from DA that showed that the veteran's status as a 
member of the AUS was revoked.  It was stated that any 
military service he may have had was as a member of the 
Philippine Army, inducted into the service of the Armed 
Forces of the United States.  It was further reported in an 
attached document that he had recognized guerrilla service 
from May 1942 to November 1945.

In August 1984, the appellant was notified that she was not 
entitled to nonservice-connected death pension because that 
benefit was not payable to dependents of veterans who served 
with the Philippine Army or as recognized guerrillas.  The 
appellant subsequently attempted to reopen her claim numerous 
times.  In support of her claim, she submitted a copy of a WD 
AGO Form 0150-4, Transcript From Enlisted Record, which 
showed that the veteran had service from July 1942 to June 
1946 in the 8th Military Police Battalion of the Philippine 
Scouts.  She also submitted a copy of a letter from the VA to 
the veteran dated in August 1951, which notified the veteran 
of an award of compensation benefits for a right shoulder 
condition.  She also submitted a copy of a Certificate of 
Discharge from the Army of the United States that showed that 
the veteran had service in the 8th Military Police Battalion 
of the Philippine Scouts and was discharged in June 1946.  
That certificate was issued in July 1947.

Per the Board's June 1998 remand, in July 1998, the RO 
requested verification of the veteran's military service from 
the Army Reserve Personnel Center.  An October 1998 response 
certified that there was no change from its November 1953 
report concerning the revoking of USAFFE service of the 
veteran.  Copies of documents were also provided, including a 
November 1953 memo which showed that the veteran was a member 
of a guerrilla organization which became part of the 14th 
Infantry in May 1942.

In sum, the record showed that the veteran was initially 
certified as having had service with the AUS in the late 
1940's and that he was awarded benefits on that basis; 
however, that status was revoked by the DA in 1953 and from 
that time on, the veteran was paid benefits as a former 
member of the Philippine Commonwealth Army serving with the 
Armed Forces of the United States.  The Department of the 
Army certified that the appellant had military service only 
as a recognized guerrilla and had no service as a member of 
the AUS.  Therefore, as the Board was bound by the 
determination of the DA, the April 1999 Board decision denied 
the appellant's claim because there had been no new and 
material evidence submitted showing that  the veteran's 
periods of service established eligibility for pension 
benefits.  

The only additional evidence submitted since the April 1999 
Board decision are numerous statements from the appellant and 
a September 2001 certification from the National Personnel 
Records Center, which stated that no records confirmed that 
the veteran re-acquired AUS status.   

As the additional evidence was not already of record at the 
time of the April 1999 Board decision, the Board finds that 
this evidence is new because it is not duplicative of 
previous evidence.  However, as the evidence does not 
establish that the veteran's service is eligible for death 
pension benefits, it is not material because it does not 
relate to this unestablished fact, which is necessary to 
substantiate the appellant's claim.  

The Board acknowledges that the appellant has submitted 
numerous statements indicating that the veteran had 
recognized service with the AUS from July 1942 to June 1946 
according to a September 1951 certification.  However, the 
Board is unable to view these statements as material.  The 
appellant's assertions simply reiterate her contentions 
offered in connection with the prior final decision.  
Further, the lay statements refer to documents that were 
already of record at the time of the prior final Board 
decision.  Under the circumstances, the Board is unable to 
find that any of the newly received evidence raises a 
reasonable possibility of substantiating the appellant's 
claim.  

Accordingly, the claim of entitlement to nonservice-connected 
death pension benefits is not reopened.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to nonservice-connected death pension 
benefits.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


